DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6, 10, 13, and 15 are objected to because of the following informalities:  
Claim 1, line 8 recites “the at least one cleaning device” but should read “the at least one mechanical cleaning device.”
Claim 3, line 2 recites “to move on rails” but should read “to move on the rails.”  Claim 1 from which claim 3 depends recites “wheels attached to the frame and adapted to move on rails”, so the rails have already been recited in a previous claim and proper antecedent basis should be made.
Claim 6, line 2 recites “the at least one cleaning device” but should read “the at least one mechanical cleaning device.”
Claim 10, line 2 recites “the system” but should read “the cleaning system.”
Claim 13, lines 3-4 recite “the system” but should read “the cleaning system.”
Claim 15, line 2 recites “to move on rails” but should read “to move on the rails.”  Claim 1 from which claim 15 ultimately depends recites “wheels attached to the frame and adapted to move on rails”, so the rails have already been recited in a previous claim and proper antecedent basis should be made.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mechanical cleaning device” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the at least one mechanical cleaning device.”
Claim 1 recites the limitation “the sensor” in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It appears that there was an error striking through subject matter in line 11, so if “sensor” is inserted after “a”, the antecedent basis issue will be resolved.
Claim 1, line 14 recites “turning of the wheels”.  It is unclear which wheels are being referred to due to the recitation in lines 9-10.  Are they the driving wheels or additional wheels?  Appropriate clarification is required.
Claim 2, lines 1-2 recite “the wheels”.  It is unclear which wheels are being referred to due to the recitation in lines 9-10.  Are they the driving wheels or additional wheels, or all of the wheels?  Appropriate clarification is required.
Claim 4 recites the limitation “the circumferential distance between two adjacent cogs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Cog wheels are not introduced until claim 3, so it appears that claim 4 should depend from claim 3.  Please note that if the dependency is changed to depend from claim 3, claim 4 will be a duplicate of claim 18.
Claim 9 recites the limitation “the basin” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the first wheels” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the transverse wheels” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the first wheels” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the transverse wheels” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The limitation should read “the two pairs of transverse wheels.”
Claim 17 recites the limitation “the circumferential distance between two adjacent cogs” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3, 5-8, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is WO 2016/207459 (using the English machine translation provided), KR 10-0969933 (using the English machine translation provided), Jang et al. (U.S. PGPub 2013/0054022), and WO 95/24253.
WO 2016/207459 discloses a cleaning system for lamellae decanter [Figs. 1-2; paragraph 5] comprising at least one mechanical cleaning device [manifold 14 that contains multiple nozzle 15, Fig. 3-4; paragraph 38] and a suspension means [(27), Figs. 3-4] adapted to suspend the at least one mechanical cleaning device [paragraph 38]; a frame [(13), Figs. 2-4] supporting the at least one cleaning device [Figs. 2-3; paragraphs 37-38], where the frame comprises runners [(20), Fig. 3-4] to move along guide means [(11), Fig. 3-4] [paragraphs 37 and 49].  The movement of the runners is controlled by water actuated displacement means [(18), Figs. 3-4] where the return of the runners when they reach the end of one side of the plate settler is controlled automatically through limit switches [paragraph 49].  WO 2016/207459 does not teach that the suspension means comprises displacement means for lowering and raising the at least one mechanical cleaning device for mechanical cleaning of the lamella plates positioned below the cleaning system; a sensor adapted to sense the rotational position of the driving wheels; and a control system that controls the movement of the cleaning system between different cleaning positions and the initiation of lowering and raising of the cleaning device.
KR 10-0969933 discloses a cleaning system for a lamella plate settler [Figs. 2 and 4-5; paragraph 20], comprises at least one mechanical cleaning device [(43/44), Fig. 4 or (45), Fig. 6] which are supported on a frame [(41), Fig. 4 or 5] [paragraphs 22 and 28]; the frame has wheels attached to the frame which are adapted to move on rails [(31), Fig. 2 and 4-5; paragraph 24], and the movement of the frame is controlled automatically with limit switches [(6), Fig. 2; paragraph 39].  KR 10-0969933 does not teach that the suspension means comprises displacement means for lowering and raising the at least one mechanical cleaning device for mechanical cleaning of the lamella plates positioned below the cleaning system; a sensor adapted to sense the rotational position of the driving wheels; and a control system that controls the movement of the cleaning system between different cleaning positions and the initiation of lowering and raising of the cleaning device.
Jang teaches an autonomous floor cleaner that has a control unit that detects a displacement of the driving wheel corresponding to a reference position by sensing a senor target [abstract]. Jang does not teach the specifics of a cleaning system for cleaning a lamella plate settler that includes at least one mechanical device; a suspension means adapted to suspend the mechanical cleaning device where the suspension means comprises displacement means for lowering and raising the at least one mechanical cleaning device for mechanical cleaning of the lamella plates positioned below the cleaning system; and a control system that controls the movement of the cleaning system between different cleaning positions and the initiation of lowering and raising of the cleaning device.
WO 95/24253 teaches a cleaning system for cleaning a lamella plate settler comprising: at least one mechanical cleaning device [(7), Fig. 1; page 5]; a suspension means adapted to suspend the mechanical cleaning devices [(5), Fig. 1; page 5]; a frame supporting the at least one cleaning device [(3), Fig. 1; page 5]; wheels attached to the frame and adapted to move on rails [(6), Fig. 1; page 5]; limit switches are used at the short side of the frame to reverse motor [(16), Fig. 1] to change the direction of the cleaning device [end of page 6 to top of page 7]. The lamella surfaces are continuously subjected to the frictional influence from the cleaning devices [page 7], so there is no control system connected to the limit switches.  WO 95/24253 does not teach that the suspension means comprises displacement means for lowering and raising the at least one mechanical cleaning device for mechanical cleaning of the lamella plates positioned below the cleaning system; a sensor adapted to sense the rotational position of the driving wheels; the sensor is connected to a control system; and the control system is adapted to control turning of the wheels, and control the movement of the cleaning system between different cleaning positions and the initiation of lowering and raising of the cleaning device.
Thus, the art of record does not teach or suggest a cleaning system for cleaning a lamella plate settler using at least one mechanical cleaning device suspended from a suspension means such that the suspension means comprises displacement means for lowering and raising the at least one mechanical cleaning device for mechanical cleaning of the lamella plates positioned below the cleaning system; a sensor adapted to sense the rotational position of the driving wheels; the sensor is connected to a control system; and the control system is adapted to control turning of the wheels, and control the movement of the cleaning system between different cleaning positions and the initiation of lowering and raising of the cleaning device as in the context of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759